OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. We agree with the Appellate Division that a declaratory judgment action is an inappropriate vehicle to resolve this controversy because a pure matter of law is not involved and the administrative process has already been commenced (see, Hewlett Assoc. v City of New York, 57 NY2d 356, 363; Harcel Liqs. v Evsam Parking, 48 NY2d 503, 506; Slater v Gallman, 38 NY2d 1).
*1002Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.